
	
		I
		111th CONGRESS
		1st Session
		H. R. 74
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the Financial Oversight Commission, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Oversight Commission Act of
			 2009.
		2.Establishment of
			 commissionThere is
			 established in the legislative branch the Financial Oversight Commission
			 (hereafter in this Act referred to as the Commission).
		3.PurposesThe purposes of the Commission are
			 to—
			(1)examine and report
			 upon the facts and causes relating to the financial crisis of 2008;
			(2)ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding the facts and circumstances surrounding the crisis;
			(3)build upon the
			 investigations of other entities, and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of other executive
			 branch, congressional, or independent commission investigations into the
			 financial crisis of 2008;
			(4)make a full and
			 complete accounting of the circumstances surrounding the crisis, the private
			 sector and government role in causing the crisis, and the extent of the United
			 States preparedness for, and immediate response to, the crisis; and
			(5)investigate and
			 report to the President and Congress on its findings, conclusions, and
			 recommendations for corrective measures that can be taken to prevent further
			 economic breakdown.
			4.Composition of
			 commission
			(a)MembersThe
			 Commission shall be composed of 10 members, of whom—
				(1)1
			 member shall be appointed by the President, who shall serve as chairman of the
			 Commission;
				(2)1
			 member shall be appointed by the leader of the Senate (majority or minority
			 leader, as the case may be) of the Democratic Party, in consultation with the
			 leader of the House of Representatives (majority or minority leader, as the
			 case may be) of the Democratic Party, who shall serve as vice chairman of the
			 Commission;
				(3)2
			 members shall be appointed by the senior member of the Senate leadership of the
			 Democratic Party;
				(4)2
			 members shall be appointed by the senior member of the leadership of the House
			 of Representatives of the Republican Party;
				(5)2
			 members shall be appointed by the senior member of the Senate leadership of the
			 Republican Party; and
				(6)2
			 members shall be appointed by the senior member of the leadership of the House
			 of Representatives of the Democratic Party.
				(b)Qualifications;
			 initial meeting
				(1)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
				(2)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be
			 an officer or employee of the Federal Government or any State or local
			 government.
				(3)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience in such professions as
			 governmental service, financial services, economics, law, public
			 administration, commerce, and foreign markets.
				(4)Deadline for
			 appointmentAll members of the Commission shall be appointed
			 before the end of the 60-day period beginning on the date of the enactment of
			 this Act.
				(5)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
				(c)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the chairman or a majority of its members. Six members of the
			 Commission shall constitute a quorum. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
			5.Functions of
			 commission
			(a)In
			 generalThe functions of the Commission are to—
				(1)conduct an
			 investigation that—
					(A)investigates
			 relevant facts and circumstances relating to the financial crisis of 2008,
			 including any relevant legislation, Executive order, regulation, plan, policy,
			 practice, or procedure; and
					(B)may include
			 relevant facts and circumstances relating to—
						(i)government
			 sponsored enterprises (GSE), including the Federal National Mortgage
			 Association (Fannie Mae), and the Federal Home Loan Mortgage Corporation
			 (Freddie Mac);
						(ii)the
			 stock market;
						(iii)the
			 housing market;
						(iv)credit rating
			 agencies;
						(v)the
			 financial services sector, including hedge funds, private equity and the
			 insurance industry;
						(vi)the
			 role of congressional oversight and resource allocation; and
						(vii)other areas of
			 the public and private sectors determined relevant by the Commission for its
			 inquiry;
						(2)identify, review,
			 and evaluate the lessons learned from the financial crisis of 2008, regarding
			 the structure, coordination, management policies, and procedures of the Federal
			 Government, and, if appropriate, State and local governments and
			 nongovernmental entities, relative to detecting, preventing, and responding to
			 such financial crises; and
				(3)submit to the
			 President and Congress such reports as are required by this Act containing such
			 findings, conclusions, and recommendations as the Commission shall determine,
			 including proposing organization, coordination, planning, management
			 arrangements, procedures, rules, and regulations, and reports of the on-going
			 review by the Commission under section 11(c) after the submission of the final
			 investigative report.
				6.Powers of
			 commission
			(a)In
			 general
				(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
					(A)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths; and
					(B)subject to
			 paragraph (2)(A), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Commission or such
			 designated subcommittee or designated member may determine advisable.
					(2)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this subsection
			 only—
							(I)by
			 the agreement of the chairman and the vice chairman; or
							(II)by the affirmative
			 vote of 6 members of the Commission.
							(ii)SignatureSubject
			 to clause (i), subpoenas issued under this subsection may be issued under the
			 signature of the chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the chairman or by a
			 member designated by a majority of the Commission.
						(B)Enforcement
						(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subsection (a), the United States district court for the judicial
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring such person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence. Any failure to obey the order of the court may be punished by the
			 court as a contempt of that court.
						(ii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for its action, under the same statutory authority
			 and procedures as if the United States attorney had received a certification
			 under sections 102 through 104 of the Revised Statutes of the United States (2
			 U.S.C. 192 through 194).
						(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
			(c)Information from
			 federal agencies
				(1)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(d)Assistance from
			 federal agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
				(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			7.Nonapplicability
			 of federal advisory committee act
			(a)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
			(b)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
				(1)hold public
			 hearings and meetings to the extent appropriate; and
				(2)release public
			 versions of the reports required under subsections (a), (b), and (c) of section
			 11.
				(c)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
			8.Staff of
			 commission
			(a)In
			 general
				(1)Appointment and
			 compensationThe chairman, in consultation with vice chairman, in
			 accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of a staff director and such other personnel as may be necessary
			 to enable the Commission to carry out its functions, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 subsection may exceed the equivalent of that payable for a position at level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
				(2)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(b)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(c)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			9.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			10.Security
			 clearances for commission members and staffThe appropriate Federal agencies or
			 departments shall cooperate with the Commission in expeditiously providing to
			 the Commission members and staff appropriate security clearances to the extent
			 possible pursuant to existing procedures and requirements, except that no
			 person shall be provided with access to classified information under this Act
			 without the appropriate security clearances.
		11.Reports of
			 commission; continued review; termination
			(a)Interim
			 investigative reportsThe Commission may submit to the President
			 and Congress interim investigative reports containing such findings,
			 conclusions, and recommendations for corrective measures as have been agreed to
			 by a majority of Commission members.
			(b)Final
			 investigative reportNot later than 12 months after the date of
			 the enactment of this Act, the Commission shall submit to the President and
			 Congress a final report containing such findings, conclusions, and
			 recommendations for corrective measures as have been agreed to by a majority of
			 Commission members.
			(c)Continued review
			 and reportingDuring the 4-year period following the date of the
			 submission of the final investigative report to the Congress pursuant to
			 subsection (b), the Commission shall continue to review the subjects
			 investigated by the Commission under this Act, and the response of the Congress
			 and the Executive branch to the final investigative report of the Commission as
			 well as conditions in the marketplace, and submit such reports on the findings
			 and recommendations of the Commission as the Commission determines to be
			 appropriate.
			(d)TerminationThe Commission, and all the authorities of
			 this Act, shall terminate 4 years after the date on which the final
			 investigative report is submitted under subsection (b).
			12.Funding
			(a)In
			 generalThere is hereby
			 authorized to be appropriated to the Commission such sums as may be necessary
			 for purposes of the carrying out the activities of the Commission under this
			 Act for fiscal years beginning before the termination of the Commission.
			(b)Duration of
			 availabilityAmounts appropriated under subsection (a) are
			 authorized to be made available until the termination of the Commission.
			
